Per Curiam.
Plaintiff driver and her passengers appeal from a jury verdict of no cause of action in an automobile negligence case.
The only issue that merits our consideration is whether the court committed prejudicial error in giving an instruction on contributory negligence which was affirmatively pleaded but not claimed in defendants’ opening statement.
We must presume the jury followed the court’s instructions. "We have reviewed the record and on the basis of the instructions it is apparent from *48the verdict of the jury that contributory negligence had no bearing on the verdict.
Affirmed. Costs to appellees.
R. B. Burns, P. J., and J. H. G-illis and Corkin, JJ., concurred.